DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 28 October 2021.  After entry of the amendment, claims 1-9 and 11-27 are pending in the application with claims 13-27 being withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably 
No support can be seen in the specification for the ranges of amounts of the components recited in claims 1 and 12.  Applicant states that these ranges of amounts are supported by the specification and points to Table 2, page 22 lines 17-19, and page 23 lines 4-5 of the description as filed however the examiner is unable to see where these sections of the specification provide support for the recited ranges.  Applicant is requested to specifically point out where each of the ranges are supported by the specification in response to this office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Choi et al “Mechanical Properties of Mortar Containing Bio-char From Pyrolysis”.
The reference teaches, in Section 3 of the document, the formation of a concrete comprising cement (Portland) and fine aggregate (sand) and bio-char wherein the dry ingredients are mixed together and then water is added (Section 3.2).
The instant claim is met by the reference as the claim is seen to read on a concrete comprising biochar as discussed in the 112(b) rejection, above.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Specification No. KR 163786 B1.
The reference teaches, in the abstract, a concrete composition which comprises 100 pts. wt. water, 50-100 pts. wt. cement, 500-1000 pts. wt. aggregates, 0.5-2 pts. wt. concrete waterproofing agent, 1-3 pts. wt. mixture of aluminum hydroxide and ammonium salt of dinonylnaphthalene sulfonic acid and 1-3 pts. wt. biochar.
The instant claim is met by the reference as the claim is seen to read on a concrete comprising biochar as discussed in the 112(b) rejection, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-2007-0027012 A.

The instant claims are obvious over the reference.
As for claim 1, the cement meets the binding agent, the charcoal meets the biochar, and the elvan powder meets the aggregate component.  The amount of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lieinside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  The composition is mixed with water which meets the aqueous solvent.
As for claim 2, it is obvious that the composition is allowed to harden after application.
As for claim 3, the binder is cement.
As for claim 5, the water meets the aqueous solvent.
As for claim 11, the reference teaches a ready-mixed concrete formed with the composition.
As for claim 12, the reference teaches a ready-mixed concrete.  The cement meets the binding agent, the charcoal meets the biochar, and the elvan powder meets the aggregate component. The amount of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-2006-0005752 A.
The reference recites, in the abstract, a remitar (ready-mixed mortar) composition which comprises: 50-75wt.% of sand, 15-25wt.% of cement, 4-10wt.% of charcoal, 3-8wt.% of an admixing agent and 3-7wt.% of a reforming agent.
The instant claims are obvious over the reference.
As for claim 1, the cement meets the binding agent, the charcoal meets the biochar, and the sand meets the aggregate component.  The amount of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  The composition is mixed with water which meets the aqueous solvent.
As for claim 2, it is obvious that the composition is allowed to harden after application.
As for claim 3, the binder is cement.
As for claim 4, the sand meets the sand aggregate.
As for claim 5, the water meets the aqueous solvent.
As for claim 11, the reference teaches a ready-mixed concrete formed with the composition.
As for claim 12, the reference teaches a ready-mixed concrete.  The cement meets the binding agent, the charcoal meets the biochar, and the elvan powder meets the aggregate In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  


Response to Arguments
Applicant’s amendments and arguments have overcome the 102(a)(1)/103 rejection of claim 11 over Korean Patent Specification No. KR 163786 B1; the 102(a)(1) rejection of claims 1-5 and 7-11 over Choi et al “Mechanical Properties of Mortar Containing Bio-char From Pyrolysis”; the 102(a)(1) rejection of claims 1, 3-5, and 10-11 over Chinese Patent Specification No. CN 104926241 A; the 103 rejection of claim 6 over Choi et al “Mechanical Properties of Mortar Containing Bio-char From Pyrolysis”; the 103 rejection of claim s 1-5 and 10 over Korean Patent Specification No. KR 163786 B1; and the rejection of claim 2 over Chinese Patent Specification No. CN 104926241 A.
Applicant's arguments have been fully considered but they are not persuasive with respect to the 102(a)(1) rejection of claim 12 over Choi et al “Mechanical Properties of Mortar Containing Bio-char From Pyrolysis” and Korean Patent Specification No. KR 163786 B1.
Based on the 112(b) rejection of claim 12, which is discussed above, the claim is still seen to be anticipated by these references.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
November 8, 2021